DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
	The amendment filed on 02/28/2022, responding to the office action mailed on 11/24/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Amendment
	Applicant's amendments to the clams have overcome the rejections previously set forth in the Non-final office action mailed 11/24/2022. Therefore, all previous rejections are hereby withdrawn.
Reason for allowance
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claim 1, the prior art fails to teach the image-side surface comprises a first surface extending from an edge of the peripheral surface towards the direction close to the optical axis, a second surface extending from an edge of the first surface far away from the peripheral surface towards the object side, a third surface extending from an edge of the second surface close to the object side towards the direction close to the optical axis, and a fourth surface extending from a side of the third surface close to the optical axis towards the image side along the direction close to the optical axis; the second side surface is abutted against the second surface, the top surface is abutted against the third surface, and the first side surface is spaced apart from the fourth surface, along with the structural limitations positively recited in each respective independent claim.
Regarding claims 3-10, these claims depend on an allowable base claim 1 and are therefore allowable for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872